UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- John Hancock Patriot Global Dividend Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: July 31 Date of reporting period: October 31, 2005 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2005 (unaudited) Issuer Shares Value Common stocks 31.64% (Cost $52,214,962) Electric Utilities 2.55% Cinergy Corp. 50,000 1,995,000 Great Plains Energy, Inc. 10,750 308,632 Progress Energy, Inc. 48,000 2,092,320 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 35,000 2,800 Gas Utilities 1.37% Atmos Energy Corp. 10,500 276,150 Peoples Energy Corp. 56,450 2,099,940 Integrated Telecommunication Services 1.85% SBC Communications, Inc. 94,850 2,262,173 Verizon Communications, Inc. 29,650 934,272 Multi-Utilities & Unregulated Power 25.87% Alliant Energy Corp. 118,420 3,132,209 Ameren Corp. 30,000 1,578,000 CH Energy Group, Inc. 120,900 5,627,895 Dominion Resources, Inc. 47,500 3,613,800 DTE Energy Co. 116,900 5,050,080 Duke Energy Corp. 58,000 1,535,840 Energy East Corp. 194,000 4,626,900 KeySpan Corp. 102,000 3,526,140 NiSource, Inc. 44,000 1,040,600 NSTAR 158,000 4,297,600 Public Service Enterprise Group, Inc. 16,000 1,006,240 Sierra Pacific Resources (I) 108,900 1,410,255 TECO Energy, Inc. 143,700 2,486,010 WPS Resources Corp. 60,400 3,295,424 Xcel Energy, Inc. 136,000 2,492,880 Credit Issuer, description rating (A) Shares Value Preferred stocks 67.71% (Cost $115,531,020) Agricultural Products 2.13% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 45,000 3,687,187 Broadcasting & Cable TV 1.40% Shaw Communications, Inc., 8.50% (Canada) B+ 95,200 2,423,792 Page 1 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2005 (unaudited) Consumer Finance 2.86% SLM Corp., 6.97%, Ser A BBB+ 92,000 4,945,920 Diversified Banks 2.69% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 77,100 3,997,635 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 28,200 650,010 Electric Utilities 17.37% Alabama Power Co., 5.20% BBB+ 220,000 5,170,000 Central Illinois Light Co., 4.64% Baa2 7,460 663,241 Central Maine Power Co., 4.75% (G) Baa2 11,015 903,230 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 927,523 Duquesne Light Co., 6.50% BB+ 100,000 5,100,000 Entergy Mississippi, Inc., 6.25% BB+ 120,000 2,992,500 Interstate Power & Light Co., 7.10%, Ser C BBB- 25,000 675,000 Interstate Power & Light Co., 8.375%, Ser B BBB- 36,800 1,214,400 Massachusetts Electric Co., 4.76% BBB+ 6,166 593,285 Northern Indiana Public Service Co., 7.50% BB+ 22,845 2,328,762 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 220,800 5,464,800 Southern California Edison Co., 6.125% BBB- 40,000 3,990,000 Gas Utilities 1.61% Southern Union Co., 7.55% BB+ 105,000 2,776,200 Integrated Oil & Gas 0.58% Coastal Finance I, 8.375% CCC 40,000 1,000,000 Integrated Telecommunication Services 0.00% Touch America Holdings, Inc., $6.875 (B)(G)(H) D 13,928 1,393 Investment Banking & Brokerage 9.24% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 56,000 2,758,000 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 91,000 4,504,500 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 147,950 7,323,525 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 28,100 1,381,115 Life & Health Insurance 3.06% MetLife, Inc., 6.50%, Ser B BBB 210,000 5,289,900 Multi-Utilities & Unregulated Power 6.95% Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 10,000 1,044,063 Energy East Capital Trust I, 8.25% BBB- 55,700 1,414,223 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 40,000 3,240,000 Public Service Electric & Gas Co., 6.92% BB+ 7,000 730,407 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,585,937 Oil & Gas Exploration & Production 10.16% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 52,300 5,102,519 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 48,075 4,833,042 Page 2 John Hancock Patriot Global Dividend Fund Securities owned by the Fund on October 31, 2005 (unaudited) Devon Energy Corp., 6.49%, Ser A BB+ 50,000 5,137,500 Nexen, Inc., 7.35% (Canada) BB+ 96,400 2,493,868 Other Diversified Financial Services 4.28% Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 85,200 4,302,600 JPMorgan Chase & Co., 6.625%, Depositary Shares, Ser H A- 60,000 3,090,000 Regional Banks 3.04% HSBC USA, Inc., $2.8575 (G) A1 108,550 5,248,393 Trucking 2.34% AMERCO, 8.50%, Ser A CCC+ 160,000 4,040,000 Interest Par value Issuer, maturity date rate (%) Value Short-term investments 0.65% (Cost $1,117,000) Commercial Paper 0.65% ChevronTexaco Funding Corp., 11-01-05 3.850 1,117 1,117,000 Total investments 100.00% Page 3 John Hancock Patriot Global Dividend Fund Footnotes to Schedule of Investments October 31, 2005 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,687,187 or 2.13% of the Fund's total investments as of October 31, 2005. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on October 31, 2005, including short-term investments, was $168,862,982. Gross unrealized appreciation and depreciation of investments aggregated $9,647,132 and $5,677,484, respectively, resulting in net unrealized appreciation of $3,969,648. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Global Dividend Fund By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: December 21, 2005 By: /s/John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: December 21, 2005
